Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 1 of 35            FILED
                                                                  2020 Sep-03 AM 09:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                     EXHIBIT A
                                        DOCUMENT 2
                                                              ELECTRONICALLY
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 2 5/12/2020   FILED
                                                                  of 35 1:16 PM
                                                                            11-CV-2020-900263.00
                                                                            CIRCUIT COURT OF
                                                                        CALHOUN COUNTY, ALABAMA
                                                                          KIM MCCARSON, CLERK
            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS, an individual,            )       JURY DEMAND REQUESTED
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       CIVIL ACTION NO.:
                                          )
WALMART STORES, EAST, LP;                 )
WALMART REAL ESTATE                       )
BUSINESS TRUST;                           )

There may be other entities whose true names, identities and proper party Defendants are
unknown to the Plaintiff at this time who may be legally responsible for the claim(s) set
forth herein and who may be added by amendment by the Plaintiff when their names,
identities and proper party status are accurately ascertained by further discovery. Until
that time, the Plaintiff will designate these parties in accordance with ARCP 9(h). The
word "entity" as used herein is intended to refer and include any and all legal entities
including persons, any and all forms of partnership, any and all types of corporation and
unincorporated associations and any and all limited liability companies. The symbol by
which these party(ies) defendants are designated is intended to include more than one
entity in the event that discovery reveals that the descriptive characterizations of the
symbol applies to more than one entity. In the present action, the party Defendants which
the Plaintiff must include by descriptive characterization are as follows:

DEFENDANT "A", the legal entity responsible for the hazardous condition located at
Walmart Super Center Store #300 located in Jacksonville, AL;
DEFENDANT "B", the legal entity who or which failed to warn the Plaintiff of the
unreasonably dangerous or defective condition of the premises on the occasion described
herein;
DEFENDANT "C", the legal entity who or which failed to train the individual(s)
responsible for warning the public of the unreasonably dangerous or defective condition of
the premises on the occasion described herein;
DEFENDANT "D", the legal entity responsible for creating the unreasonably dangerous or
defective condition of the premises on the occasion described herein;
DEFENDANT "E", the legal entity who or which owned, maintained or had any interest in
the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANT "F", the legal entity who or which was the lessor of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "G", the legal entity who or which was the lessee of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "H", the legal entity who or which controlled and/or had the right to
control the premises involved in the occurrence made the basis of this lawsuit at the time of
or at any time before said occurrence;
                                          DOCUMENT 2
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 3 of 35




DEFENDANT "I", the legal entity who or which controlled or had the right to control the
access, ingress, egress, or entrance to the premises involved in the occurrence made the
basis of this lawsuit at the time of said occurrence;
DEFENDANT "J", the legal entity who or which conducted safety inspections or analysis
at or with referenced to the site of the occurrence made the basis of this lawsuit; prior to
the date of said occurrence;
DEFENDANT "K", the legal entity including, but not limited to the general liability
insurance carrier of the entity which owned, occupied or maintained the premises involved
in the occurrence made the basis of this lawsuit, which conducted any safety inspection or
analysis of or with regard to the premises involved in the occurrence made the basis of this
lawsuit at any time prior to said occurrence;
DEFENDANT "L", the legal entity who or which provided any insurance coverage, of
whatever kind or character, for any of the named defendants or fictitious party defendants
listed or named herein;
DEFENDANT "M", the legal entity who or which is the successor in interest of any of
those entities described above;
DEFENDANT "N",
DEFENDANT "O", the legal entity who or which provided any cleaning service and/or
maintenance of the premises involved in the claim made the basis of this lawsuit;
DEFENDANT “P”, the legal entity who or which supervised or trained the person(s)
responsible for the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANTS, "Q", "R", “S”, AND "T", those other legal entities whose combined and
concurrent negligence, wantonness or other wrongful conduct contributed to cause the
Plaintiff’s injuries involved in the incident made the basis of this suit. All of the above
fictitious party Defendants’ true and correct names are otherwise unknown at this time but
will be supplied by amendment and substitution when ascertained;

       Defendants.



                                PLAINTIFF’S COMPLAINT


                                         THE PARTIES

       1.     Plaintiff, Vicky Phillips, is over the age of nineteen years and a resident citizen of

Calhoun County, Alabama.

       2.     Defendant, Walmart Stores East, LP is a foreign limited partnership who actively

conducts business in the State of Alabama and specifically in this case, upon information and

belief, in Calhoun County, Alabama.

       3.     Defendant, Walmart Real Estate Business Trust is a foreign corporation who
                                                2
                                          DOCUMENT 2
         Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 4 of 35




actively conducts business in the State of Alabama and specifically in this case, upon

information and belief, in Calhoun County, Alabama.

                               STATEMENT OF THE FACTS

        4.     On or about the 24th day of May, 2019, Plaintiff Vicky Phillips was shopping in

the garden center of the Walmart Supercenter Store #300 at 1625 Pelham Rd. S., Jacksonville,

Alabama 36265. While walking through the area, Plaintiff passed by a pallet of young trees for

sale. As she passed said pallet, one of the trees tipped over onto her, causing her to stumble and

fall.

        5.     At said time and place, the Defendants, those named and identified as fictitious

party defendants in the caption of the Complaint, failed to properly maintain and/or secure the

trees from falling over at the aforementioned place, thus creating a hazardous condition.

        6.     Defendants, those named and identified as fictitious party defendants in the

caption of the Complaint, failed to properly maintain and/or mark the hazardous area and/or

prevent the hazardous condition at the Walmart Supercenter Store # 300 located at 1625 Pelham

Rd. S., Jacksonville, Alabama 36265 in order to protect the public from injury.

        7.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, created a defective and unreasonably dangerous condition by failing to

properly maintain and/or mark and/or secure the hazardous condition area at Walmart

Supercenter Store # 300 located at 1625 Pelham Rd. S., Jacksonville, Alabama 36265.

        8.     While walking in the garden center in the Walmart store, the Plaintiff Vicky

Phillips was caused to fall and be injured due to a defective and unreasonably dangerous

condition. No warning was provided to inform that the defective and unreasonably dangerous

condition existed, and no safety devices or barriers or other measures were used to warn and

protect the public from injury as a result of said condition. As a result, the Plaintiff, Vicky
                                                3
                                            DOCUMENT 2
         Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 5 of 35




Phillips, was injured and damaged.

        9.      As a direct and proximate consequence of the deceptive, defective and

unreasonably dangerous condition of the unsecured trees on the pallet, the Plaintiff, Vicky

Phillips, sustained an injury, amongst other things, to her left shoulder which required surgery.

Furthermore, Plaintiff, Vicky Phillips, was knocked, shocked, bruised, contused and injured over

her body.

        10.     Plaintiff Vicky Phillips underwent, and continues to undergo, significant medical

treatment, including surgery and physical therapy, for the injuries she received in the occurrence

made the basis of this lawsuit.

        11.     Plaintiff Vicky Phillips is unable to perform some of her normal activities; she has

undergone and will continue to undergo significant medical treatment for her condition; she has

incurred and will continue to incur expenses related to her injury; she has suffered and will

continue to suffer in the future from severe pain and mental anguish; and she has otherwise been

permanently injured and damaged.

                                            COUNT I
                                          NEGLIGENCE

        12.     Plaintiff Vicky Phillips re-alleges all prior paragraphs of this Complaint as if fully

set forth herein.

        13.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, negligently caused or allowed the area where Plaintiff was walking to

be in such a defective and unreasonably dangerous condition that Plaintiff was caused to fall due

to an unsecured tree, which was on a pallet with other similar trees for sale, tipping over onto her

through no fault of her own.

        14.     Defendants, those named and identified as fictitious party Defendants in the

                                                  4
                                           DOCUMENT 2
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 6 of 35




caption of the Complaint, knew, should have known or could have known of the unsafe

condition and negligently failed to warn the Plaintiff, Vicky Phillips, of the condition.

       15.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, negligently failed to instruct and train its employees with respect to the

maintenance and safety of the premises.

       16.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, negligently failed to secure the trees on the aforementioned pallet.

       17.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, negligently failed to train, manage and/or adequately supervise the

employees about the dangerous condition of unsecured trees which caused Plaintiff, Vicky

Phillips’ injuries on May 24, 2019.

       18.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, negligently failed to adequately warn of the hazards associated with

the use of the premises on which the Plaintiff was injured.

       19.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, negligently failed to properly warn Plaintiff of the deceptive,

defective, and unreasonably dangerous condition which they created.

       20.     Defendants, those named and identified as fictitious party defendants in the

caption of this Complaint, negligently failed to adequately provide literature, instructions and

training aids relating to the hazards associated with the failure to properly warn customers of the

hazardous condition in order to protect the public from injury.

       21.     Defendants, those named and identified as fictitious party defendants in the

caption of this Complaint, negligently failed to prescribe, adopt, or promulgate rules or policies

regarding the handling and/or securing and/or placement of pallets holding trees, and the
                                                 5
                                            DOCUMENT 2
         Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 7 of 35




securing of the trees themselves, or if said Defendants did prescribe, adopt, or promulgate said

rules or policies, Defendants negligently failed to abide by said rules or policies.

        22.     Defendants, those named and identified as fictitious party defendants in the

caption of this Complaint, knew or should have known that the failure to properly place the

pallet of trees and/or properly secure them rendered the premises defective and unreasonably

dangerous and that it failed to either warn the plaintiff of the defective and unreasonably

dangerous condition or to make the premises safe. Defendants, those named and identified as

fictitious party defendants in the caption of this Complaint, maintained its premises in a

negligent manner.

        23.     As a proximate consequence of Defendants', those named and identified as

fictitious parties in the caption of this Complaint, negligence, Plaintiff, Vicky Phillips, was

injured and damaged as alleged in paragraphs 9-11 above.

        WHEREFORE, Plaintiff Vicky Phillips demands judgment against Defendants, those

named and identified as fictitious party Defendants in the caption of the Complaint, in an amount

to be determined by a struck jury, interest and the costs of this action.

                                          COUNT II
                                         WANTONNESS

        24.     Plaintiff Vicky Phillips re-alleges all prior paragraphs of this Complaint as if fully

set forth herein.

        25.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, wantonly caused or allowed said area where Plaintiff was walking to

be in such a defective and unreasonably dangerous condition that Plaintiff was caused to fall due

to a tree, for sale, tipping over onto her through no fault of her own.

        26.     Defendants, those named and identified as fictitious party Defendants in the


                                                  6
                                            DOCUMENT 2
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 8 of 35




caption of the Complaint, knew, should have known or could have known of the unsafe

condition and wantonly failed to warn the Plaintiff, Vicky Phillips, of the condition.

       27.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, wantonly failed to instruct and train its employees with respect to the

maintenance and safety and proper handling and placement of the pallet of trees for sale on its

premises, and the trees themselves.

       28.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, wantonly failed to inspect said premises in a timely manner in order to

take remedial action as to the unsafe condition.

       29.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, wantonly failed to train, manage and/or adequately supervise the

maintenance, handling, placement and securing of the pallet and/or the trees themselves, which

caused Plaintiff, Vicky Phillips’ injuries on May 24, 2019.

       30.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, wantonly failed to adequately warn of the hazards associated with the

use of the premises in the area in which the Plaintiff was injured.

       31.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, wantonly failed to properly safeguard the pallet and trees upon it and

caused the defective and unreasonably dangerous condition which injured Plaintiff.

       32.     Defendants, those named and identified as fictitious party defendants in the

caption of this Complaint, wantonly failed to adequately provide literature, instructions and

training aids relating to the hazards associated with the failure to properly maintain and

safeguard the pallets and/or trees for sale in order to protect the public from injury.

       33.     Defendants, those named and identified as fictitious party defendants in the
                                                   7
                                            DOCUMENT 2
         Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 9 of 35




caption of this Complaint, wantonly failed to prescribe, adopt, or promulgate rules or policies

regarding the handling and/or securing and/or placement of pallets holding trees, and the

securing of the trees themselves, or if said Defendants did prescribe, adopt, or promulgate said

rules or policies, Defendants negligently failed to abide by said rules or policies.

        34.     Defendants, those named and identified as fictitious party Defendants in the

caption of this Complaint, knew or should have known that the failure to properly place the

pallet of trees and/or secure the trees on said pallet rendered the premises and condition defective

and unreasonably dangerous, and that it failed to either warn the Plaintiff of the defective and

unreasonably dangerous condition or to make the premises safe. Defendants, those named and

identified as fictitious party Defendants in the caption of this Complaint, maintained its premises

in a wanton manner.

        35.     As a proximate consequence of Defendants', those named and identified as

fictitious parties in the caption of this Complaint, wantonness, Plaintiff, Vicky Phillips, was

injured and damaged as alleged in paragraphs 9-11 above.

        WHEREFORE, Plaintiff, Vicky Phillips, demands judgment against Defendants, those

named and identified as fictitious party Defendants in the caption of the Complaint, for

compensatory and punitive damages to be determined by a struck jury, interest and the costs of

this action.

                                    COUNT III
                    NEGLIGENT HIRING, TRAINING AND SUPERVISION


        36.     Plaintiff Vicky Phillips re-alleges all prior paragraphs of this Complaint as if fully

set forth herein.

        37.     Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, were under an obligation and duty to train their employees to ensure
                                                  8
                                            DOCUMENT 2
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 10 of 35




no hazardous conditions and/or unreasonable dangers existed for customers of the Walmart

Supercenter Store #300 at 1625 Pelham Rd. S., Jacksonville, Alabama 36265.

        38.    Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, were under an obligation and duty to train and supervise store

employees to properly inspect the commercial areas or areas accessible to their patrons or

invitees so that there are no dangerous conditions not readily discoverable to their patrons or

invitees.

        39.    Defendants, those named and identified as fictitious party Defendants in the

caption of the Complaint, negligently failed to properly train their employees to inspect and to

keep the store area free and clear of dangerous conditions and hazards, and the failure to properly

so train their employees directly resulted in Plaintiff Vicky Phillips’ injuries as described herein.

        40.    As a direct and proximate consequence of Defendants’, those named and

identified as fictitious party Defendants in the caption of this Complaint, negligent hiring,

training and supervision, Plaintiff Vicky Phillips was injured and damaged as alleged in

paragraphs 9-11 above.

        WHEREFORE, Plaintiff, Vicky Phillips, demands judgment against Defendants, those

named and identified as fictitious party Defendants in the caption of the Complaint, for

compensatory and punitive damages to be determined by a struck jury, interest and the costs of

this action.

                                               Respectfully Submitted,



                                               /s/ Kevin L. Berry
                                               Kevin L. Berry (BER044)
                                               Attorney for Plaintiff



                                                  9
                                     DOCUMENT 2
      Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 11 of 35




OF COUNSEL:
Morgan & Morgan Birmingham, PLLC
2031 2nd Avenue North
Birmingham, AL 35203
Phone:         (205) 517-6861
Facsimile:     (205) 517-6881
Email:         kberry@forthepeople.com
Plaintiff’s Address:
c/o
Morgan & Morgan Birmingham, PLLC
2031 2nd Avenue North
Birmingham, AL 35203
Phone:         (205) 517-6861
Facsimile:     (205) 517-6881
Email:         kberry@forthepeople.com



            *** PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY***



                       PLEASE SERVE BY CERTIFIED MAIL:

                                Walmart Stores East, LP
                               c/o CT Corporation System
                            2 North Jackson Street, Suite 605
                             Montgomery, Alabama 36104

                           Walmart Real Estate Business Trust
                               c/o CT Corporation System
                            2 North Jackson Street, Suite 605
                             Montgomery, Alabama 36104




                                           10
                                          DOCUMENT 13
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                                   of 35 9:29 PMFILED
                                                               12 6/4/2020
                                                                             11-CV-2020-900263.00
                                                                             CIRCUIT COURT OF
                                                                         CALHOUN COUNTY, ALABAMA
                                                                           KIM MCCARSON, CLERK
            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                             )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) Civil Action Number CV-2020-900263
                                            )
WALMART STORES, EAST, LP,                   )
WALMART REAL ESTATE                         )
BUSINESS TRUST, et al.                      )
                                            )
       Defendants.                          )

                                NOTICE OF APPEARANCE

       COME NOW the undersigned, Julie D. Pearce of Gaines Gault Hendrix P.C., and

respectfully enters her name as counsel of record for Wal-Mart Stores East, LP, incorrectly

designated as Walmart Stores, East, LP.

       This the 4th day of June, 2020.



                                            Respectfully Submitted,


                                            /s/ Julie D. Pearce
                                            Julie D. Pearce (PEA032)
                                            Attorney for Defendant
                                            Wal-Mart Stores East, L.P.

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com




                                               1
                                           DOCUMENT 13
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 13 of 35




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 4th day of June, 2020.


 Kevin L. Berry
 MORGAN & MORGAN BIRMINGHAM, PLLC
 2031 2nd Avenue North
 Birmingham, Alabama 35203




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 2
                                          DOCUMENT 15
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                               146/12/2020    FILED
                                                                  of 35 4:06 PM
                                                                               11-CV-2020-900263.00
                                                                               CIRCUIT COURT OF
                                                                           CALHOUN COUNTY, ALABAMA
                                                                             KIM MCCARSON, CLERK
            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                              )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Civil Action Number CV-2020-900263
                                             )
WALMART STORES, EAST, LP,                    )
WALMART REAL ESTATE                          )
BUSINESS TRUST, et al.                       )
                                             )
       Defendants.                           )

                                 NOTICE OF APPEARANCE

       COMES NOW the undersigned, Amanda G. Kisor, of Gaines Gault Hendrix, P.C., and

respectfully enters her name as additional counsel of record for defendant, Wal-Mart Stores East,

L.P., incorrectly designated as Walmart Stores, East, L.P.


       Respectfully submitted on this the 12th day of June, 2020.




                                             Respectfully Submitted,


                                             /s/ Amanda G. Kisor
                                             Amanda G. Kisor (KIS007)
                                             Attorney for Defendant
                                             Wal-Mart Stores East, L.P.



OF COUNSEL:
GAINES, GAULT, HENDRIX PC
3500 Blue Lake Drive, Suite 425
Birmingham, Alabama 35243
205-980-5888
akisor@ggh-law.com



                                                 1
                                          DOCUMENT 15
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 15 of 35




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record via AlaFile or mailed to any of the following pro se
individuals on this the 12th day of June, 2020.

       Kevin L. Berry
       MORGAN & MORGAN
       2031 2nd Avenue North
       Birmingham, Alabama 35203




                                                     /s/ Amanda G. Kisor
                                                     OF COUNSEL




                                                 2
                                           DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                                166/15/2020    FILED
                                                                   of 35 4:58 PM
                                                                                  11-CV-2020-900263.00
                                                                                  CIRCUIT COURT OF
                                                                              CALHOUN COUNTY, ALABAMA
                                                                                KIM MCCARSON, CLERK
              IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA


VICKY PHILLIPS,                               )
                                              )
        Plaintiff,                            )
                                              )
vs.                                           ) Civil Action Number CV-2020-900263
                                              )
WALMART STORES, EAST, LP,                     )
WALMART REAL ESTATE                           )
BUSINESS TRUST, et al.                        )
                                              )
        Defendants.                           )


                        ANSWER FOR WAL-MART STORES EAST, LP

        COMES NOW, Wal-Mart Stores East, L.P., named as a Defendant in the above-styled

cause, and in response to the Plaintiff’s Complaint, states as follows:

                                  NATURE OF THE ACTION

                                         THE PARTIES

         1.     Upon information and belief, admitted.

         2.     Admitted.

         3.     Denied. This Defendant is improperly named in this action.

                                   STATEMENT OF FACTS

         4.     Upon information and belief, the Plaintiff was at the store on the date in question;

however, Defendant denies the remaining allegations contained in this paragraph and demands

strict proof thereof.

         5.     Denied. Defendant demands strict proof thereof.

         6.     Denied. Defendant demands strict proof thereof.

         7.     Denied. Defendant demands strict proof thereof.



                                                 1
                                          DOCUMENT 17
           Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 17 of 35




           8.    Denied. Defendant demands strict proof thereof.

           9.    Denied. Defendant demands strict proof thereof.

           10.   Denied. Defendant demands strict proof thereof.

           11.   Denied. Defendant demands strict proof thereof.

                                           COUNT I
                                         NEGLIGENCE

           12.   This paragraph does not require a response from this Defendant; however, to the

extent a response is deemed required, Defendant denies these allegations and demands strict proof

thereof.

           13.   Denied. Defendant demands strict proof thereof.

           14.   Denied. Defendant demands strict proof thereof.

           15.   Denied. Defendant demands strict proof thereof.

           16.   Denied. Defendant demands strict proof thereof.

           17.   Denied. Defendant demands strict proof thereof.

           18.   Denied. Defendant demands strict proof thereof.

           19.   Denied. Defendant demands strict proof thereof.

           20.   Denied. Defendant demands strict proof thereof.

           21.   Denied. Defendant demands strict proof thereof.

           22.   Denied. Defendant demands strict proof thereof.

           23.   Denied. Defendant demands strict proof thereof.

       This Defendant denies that Plaintiff is entitled to recover damages as set forth in the ad

damnum clause following this count.




                                                 2
                                          DOCUMENT 17
           Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 18 of 35




                                         COUNT II
                                        WANTONNESS

       24.      This paragraph does not require a response from this Defendant; however, to the

extent a response is deemed required, Defendant denies these allegations and demands strict proof

thereof.

       25.      Denied. Defendant demands strict proof thereof.

       26.      Denied. Defendant demands strict proof thereof.

       27.      Denied. Defendant demands strict proof thereof.

       28.      Denied. Defendant demands strict proof thereof.

       29.      Denied. Defendant demands strict proof thereof.

       30.      Denied. Defendant demands strict proof thereof.

       31.      Denied. Defendant demands strict proof thereof.

       32.      Denied. Defendant demands strict proof thereof.

       33.      Denied. Defendant demands strict proof thereof.

       34.      Denied. Defendant demands strict proof thereof.

       35.      Denied. Defendant demands strict proof thereof.

       Defendant denies that Plaintiff is entitled to recover damages as set forth in the ad damnum

clause following this count.

                                  COUNT III
                  NEGLIGENT HIRING, TRAINING AND SUPERVISION

       36.      This paragraph does not require a response from this Defendant; however, to the

extent a response is deemed to require, Defendant denies these allegations and demands strict proof

thereof.




                                                3
                                            DOCUMENT 17
           Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 19 of 35




          37.    Defendant admits that it has a duty to train its employees; however, as worded,

Defendant denies the remaining allegations contained in this paragraph and demands strict proof

thereof.

          38.    Defendant admits that it has a duty to train and supervise its employees generally;

however, as worded, Defendant denies the remaining allegations contained in this paragraph and

demands strict proof thereof.

          39.    Denied. Defendant demands strict proof thereof.

          40.    Denied. Defendant demands strict proof thereof.

          Defendant denies that Plaintiff is entitled to recover damages as set forth in the ad damnum

clause following this count.

                        AFFIRMATIVE AND ADDITIONAL DEFENSES

                                          FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted and is therefore due

to be dismissed.

                                        SECOND DEFENSE

          Defendant denies each and every averment of the Complaint not specifically admitted

herein.

                                         THIRD DEFENSE

          Defendant denies that it was guilty of negligence as alleged in the Complaint and further

denies that any conduct or omission on its part proximately caused or contributed to the injuries

and damages alleged in the Complaint.




                                                   4
                                           DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 20 of 35




                                      FOURTH DEFENSE

       Defendant alleges that the incident complained of was proximately caused by an

independent, intervening, or superseding act or omission, and not by any acts or omissions

attributable to this Defendant.

                                          FIFTH DEFENSE

       Defendant alleges that the Plaintiff is guilty of contributory negligence in connection with

the claims asserted in the Complaint, which negligence proximately caused or contributed to the

injuries and damages asserted in her Complaint.

                                          SIXTH DEFENSE

       Defendant denies that it had actual or constructive notice of any dangerous or defective

condition on its premises, if any, as alleged in the Complaint.

                                     SEVENTH DEFENSE

       Defendant asserts that Plaintiff assumed the risk of the injuries and damages about which

she complains.

                                      EIGHTH DEFENSE

       Defendant denies breaching any duty owed to Plaintiff, if any.

                                       NINTH DEFENSE

       Defendant asserts that to the extent any hazardous condition existed, it was or should have

been open and obvious to the Plaintiff.

                                       TENTH DEFENSE

       Defendant avers Plaintiff failed to mitigate her injuries or damages.




                                                  5
                                               DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 21 of 35




                                      ELEVENTH DEFENSE

        Defendant denies that Plaintiff was injured to the nature and extent claimed in the

Complaint and demands strict proof thereof.

                                       TWELFTH DEFENSE

        Defendant asserts Ala. Code §12-21-45 (1975), pursuant to Dixie Marsh v. Rodgers Green,

M.D., 782 So. 2d 223 (Ala. 2000), to the extent Plaintiff claims damages for medical expenses and/or

hospital expenses which have been, or which will be, reimbursed or paid, either in part or in full.


                                     THIRTEENTH DEFENSE

        Defendant denies that any conduct or admission attributable to it was wanton in nature.

                                     FORTEENTH DEFENSE

        Defendant denies that the damages Plaintiff claims were proximately caused by any actions

or inactions attributable to this Defendant.

                                      FIFTEENTH DEFENSE

        Defendant denies that it is liable for any alleged negligence or wantonness in its hiring,

training, or supervision of store associates or others.

                                      SIXTEENTH DEFENSE

        Defendant denies that it has a duty to warn the Plaintiff, or if it did have such a duty, that it

compiled with same.

                                    SEVENTEENTH DEFENSE

        To the extent Plaintiff claims punitive damages against this Defendant, Defendant pleads the

following punitive damages defenses:


      1.      Plaintiff’s claim of punitive damages violates the Fourth, Fifth, Sixth, and Fourteenth
Amendments of the Constitution of the United States, and Article I Section 6 of the Constitution of
Alabama, on the following grounds:

                                                    6
                                          DOCUMENT 17
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 22 of 35




       a.      It is in violation of the Due Process and Equal Protection Clauses of the Fourteenth
       Amendment of the United States Constitution to impose punitive damages, which are penal
       in nature, against civil defendants upon the plaintiff's satisfying a burden of proof, which is
       less than the "beyond a reasonable doubt" burden of proof required in criminal cases;

       b.     The procedures pursuant to which punitive damages are awarded may result in the
       award of joint and several judgments against multiple defendants for different alleged acts of
       wrongdoing, which infringes the Due Process and Equal Protection Clauses of the Fourteenth
       Amendment of the United States Constitution;

       c.     The procedures pursuant to which punitive damages are awarded fail to provide a
       reasonable limit on the amount of the award against defendants, which thereby violates the
       Due Process and Equal Protection Clauses of the Fourteenth Amendment of the United States
       Constitution;

       d.      The procedures pursuant to which punitive damages are awarded fail to provide
       specific standards, or provide vague or insufficient standards, for the amount of the award of
       punitive damages, which thereby violates the Due Process Clause of the Fourteenth
       Amendment of the United States Constitution;

       e.      The procedures pursuant to which punitive damages are awarded result in the
       imposition of different penalties for the same or similar acts and, thus, violate the Equal
       Protection Clause of the Fourteenth Amendment of the United States Constitution;

       f.      The procedures pursuant to which punitive damages are awarded permit the
       imposition of punitive damages in excess of the maximum criminal fine for the same or
       similar conduct, which thereby infringes the Due Process Clause of the Fifth and Fourteenth
       Amendments and the Equal Protection Clause of the Fourteenth Amendment of the United
       States Constitution;

       g.     The procedures pursuant to which punitive damages are awarded fail to require that
       an award of punitive damages be proportioned, or bear a reasonable relationship, to the actual
       harm incurred.

       h.      The procedures pursuant to which punitive damages are awarded fail to provide
       mitigating factors for the jury's consideration in awarding such damages.

       2.       Plaintiff’s claim of punitive damages violates the Due Process Clause of Article I,
Section 6 of the Constitution of Alabama on the following grounds:

       a.      It is a violation of the Due Process Clause to impose punitive damages, which are
       penal in nature, upon civil defendants upon the Plaintiffs’ satisfying a burden of proof less
       than the "beyond a reasonable doubt" burden of proof required in criminal cases;




                                                 7
                                             DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 23 of 35




        b.      The procedures pursuant to which punitive damages are awarded fail to provide a limit
        on the amount of the award against the Defendant;

        c.     The procedures pursuant to which punitive damages are awarded are
        unconstitutionally vague;

        d.      The procedures pursuant to which punitive damages are awarded fail to provide
        specific standards for the amount of such award; and

        e.     The award of the punitive damages in this case constitutes a deprivation of property
        without due process of law.

        3.      Plaintiff’s attempt to impose punitive or extra contractual damages on this Defendant,
on the basis of vicarious liability for the conduct by others, violates the Fifth, Eighth, and Fourteenth
Amendments of the United States Constitution and Article I, Section 6 of the Alabama Constitution.

       4      The award of punitive damages to the Plaintiff in this action would constitute a
deprivation of property without due process of law required under the Fifth and Fourteenth
Amendments of the United States Constitution and Article I, Section 6 of the Alabama Constitution.

        5.      The award of punitive damages against the Defendant in this action would violate the
prohibition against laws that impair the obligations of contracts in violation of Article I, Section 22 of
the Constitution of Alabama.

       6.      The procedures pursuant to which punitive damages are awarded permit the
imposition of punitive damages in excess of the amount established by the legislature under Ala. Code
Section 27-1-17 (1975), in violation of the Due Process Clause of the Fifth and Fourteenth
Amendments of the U.S. Constitution and Article I, Section 6, of the Alabama Constitution.

        7.       A punitive damages award violates due process when it is “grossly excessive” in
relation to the State’s legitimate interests in punishing unlawful conduct and deterring its repetition.
BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        8.     This Defendant did not receive adequate notice of the magnitude of the sanction that
the State may impose. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        9.    This Defendant’s conduct was not sufficiently reprehensible to support an award of
punitive damages. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        10.   Any award of punitive damages based on the amount of the Plaintiff’s alleged
compensatory damages would be excessive. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589
(1996).

        11.   This Defendant’s conduct was not sufficiently egregious to justify a punitive sanction
against it. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).



                                                    8
                                            DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 24 of 35




                                     EIGHTEENTH DEFENSE

        Defendant denies that it liable to the Plaintiff for any actions or inactions of others, pursuant

to the doctrine of Respondeat Superior or otherwise.


                                     NINETEENTH DEFENSE

        Defendant reserves the right to amend its Answer as future discovery or investigation may

indicate.


                                                Respectfully Submitted,


                                                /s/ Julie D. Pearce
                                                Julie D. Pearce (PEA032)
                                                Amanda G. Kisor (KIS007)
                                                Attorneys for Defendant
                                                Wal-Mart Stores East, L.P.

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
akisor@ggh-law.com




                                                   9
                                           DOCUMENT 17
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 25 of 35




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 15th day of June, 2020.

 Kevin L. Berry
 MORGAN & MORGAN BIRMINGHAM, PLLC
 2031 2nd Avenue North
 Birmingham, Alabama 35203




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 10
                                      DOCUMENT 19
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                                   of 35 3:13 PMFILED
                                                               26 7/2/2020
                                                                            11-CV-2020-900263.00
                                                                            CIRCUIT COURT OF
                                                                        CALHOUN COUNTY, ALABAMA
                                                                          KIM MCCARSON, CLERK
             IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                           )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       ) Civil Action Number CV-2020-900263
                                          )
WALMART STORES, EAST, LP,                 )
WALMART REAL ESTATE                       )
BUSINESS TRUST, et al.                    )
                                          )
      Defendants.                         )

                    NOTICE TO CLERK OF SERVING DISCOVERY

TO:   Circuit Court Clerk
      Calhoun County Courthouse
      25 W 11th Street
      Anniston, Alabama 36201

      Please take notice that the following discovery documents have been served on behalf of

Defendant:

      •       Defendant’s First Set of Interrogatories to Plaintiff
      •       Defendant’s First Request for Production to Plaintiff
      •       Defendant’s First Request for Admissions to Plaintiff


                                          Respectfully Submitted,


                                          /s/ Julie D. Pearce
                                          Julie D. Pearce (PEA032)
                                          Amanda G. Kisor (KIS007)
                                          Attorneys for Defendant
                                          Wal-Mart Stores East, L.P.
OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
akisor@ggh-law.com

                                             1
                                          DOCUMENT 19
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 27 of 35




                                  CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows, on this the 2nd day of July, 2020.


Kevin L. Berry
MORGAN & MORGAN BIRMINGHAM, PLLC
2031 2nd Avenue North
Birmingham, Alabama 35203



                                                     /s/ Julie D. Pearce
                                                     OF COUNSEL




                                                 2
         Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 28 of 35




              IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                              )
                                             )
         Plaintiff,                          )
                                             )
vs.                                          ) Civil Action Number CV-2020-900263
                                             )
WALMART STORES, EAST, LP,                    )
WALMART REAL ESTATE                          )
BUSINESS TRUST, et al.                       )
                                             )
         Defendants.                         )

          DEFENDANT’S FIRST REQUEST FOR ADMISSIONS TO PLAINTIFF

         COMES NOW Defendant Wal-Mart Stores East, L.P., and pursuant to Rule 36 of the

Alabama Rules of Civil Procedure, requests that the Plaintiff admit or deny the following:

         1.     The amount in controversy in this case exceeds $75,000, exclusive of interest and

costs.

         2.     You are seeking an award of more than $75,000 to satisfy all claims alleged in

your Complaint.

         3.     You are seeking more than $75,000 in damages for the claims alleged in your

Complaint.

         4.     You will accept more than $75,000 in total compensatory and punitive damages

should (a) liability be established against Defendant; and (b) damages are awarded to you.

         5.     There is evidence to support an award of damages in this case exceeding $75,000,

including compensatory and punitive damages for all of your claims.

         6.     The proper measure of damages, if any, exceeds $75,000, inclusive of all claims

for compensatory and punitive damages.
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 29 of 35




        7.      You and/or your attorneys will ask a jury to return a verdict for more than

$75,000 in the event of a trial of this case.


                                                Respectfully Submitted,


                                                /s/ Julie D. Pearce
                                                Julie D. Pearce (PEA032)
                                                Amanda G. Kisor (KIS007)
                                                Attorneys for Defendant
                                                Wal-Mart Stores East, L.P.

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
akisor@ggh-law.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of
record or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and
properly addressed as follows, on this the 2nd day of July, 2020.


Kevin L. Berry
MORGAN & MORGAN BIRMINGHAM, PLLC
2031 2nd Avenue North
Birmingham, Alabama 35203



                                                       /s/ Julie D. Pearce
                                                       OF COUNSEL




                                                   2
                                         DOCUMENT 21
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                                   of 35 5:34 PMFILED
                                                               30 8/3/2020
                                                                                11-CV-2020-900263.00
                                                                                CIRCUIT COURT OF
                                                                            CALHOUN COUNTY, ALABAMA
                                                                              KIM MCCARSON, CLERK
            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          CIVIL ACTION NO.:
                                             )           CV 20 900263
WALMART STORES EAST, LP; et al., )
                                 )
    Defendants.                  )



                                     NOTICE OF FILING


       COMES NOW the Plaintiff, Vicky Phillips, by and through her attorney of record, and

hereby gives notice of the filing of the following discovery document(s):



       1.      Plaintiff’s Responses to Defendant’s Request for Admissions


                                                            Respectfully submitted,



                                                            /s/Kevin L. Berry
                                                            Kevin L. Berry (BER044)
                                                            Attorney for Plaintiff



Of Counsel:
MORGAN & MORGAN
2031 2ND Ave. N.
Birmingham, Alabama 35203
(T) (205) 517-6861
(F) (205) 517-6881
kberry@forthepeople.com
                                         DOCUMENT 21
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 31 of 35




                                CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing document upon the following
by forwarding a copy of same to him or her or them via Alabama’s E-file system, by facsimile,
by hand-delivery or by U.S. Mail, properly addressed and postage prepaid, on this, the 3 rd day of
August, 2020:

       Julie D. Pearce, Esq.
       Amanda G. Kisor, Esq.
       Gaines, Gault Hendrix, P.C.
       3500 Blue Lake Drive
       Birmingham, AL 35243
       (205) 980-5888
       jpearce@ggh-law.com
       akisor@ggh-law.com


                                                            /s/Kevin L. Berry
                                                            Of Counsel
                                      DOCUMENT 21
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 32 of 35




            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                          )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )          CIVIL ACTION NO.:
                                         )           CV 20 900263
WALMART STORES EAST, LP; et al., )
                                 )
    Defendants.                  )



     PLAINTIFF’S RESPONSES TO DEFENDANTS REQUEST FOR ADMISSIONS


       COMES NOW the Plaintiff, Vicky Phillips, by and through her undersigned attorney of

record, and responds to Defendant Wal-Mart Stores East, L.P.’s request for admissions as

follows:


       1. Admitted

       2. Admitted

       3. Admitted

       4. Admitted

       5. Admitted

       6. Admitted

       7. Admitted


                                         Respectfully Submitted,


                                         /s/ Kevin L. Berry
                                         Kevin L. Berry (BER044)
                                         Attorney for Plaintiff
                                         DOCUMENT 21
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 33 of 35




OF COUNSEL:
Morgan & Morgan Birmingham, PLLC
2031 2nd Avenue North
Birmingham, AL 35203
Phone:         (205) 517-6861
Facsimile:     (205) 517-6881
Email:         kberry@forthepeople.com
Plaintiff’s Address:
c/o
Morgan & Morgan Birmingham, PLLC
2031 2nd Avenue North
Birmingham, AL 35203
Phone:         (205) 517-6861
Facsimile:     (205) 517-6881
Email:         kberry@forthepeople.com




                                CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing document upon the following
by forwarding a copy of same to him or her or them via Alabama’s E-file system, by facsimile,
by hand-delivery or by U.S. Mail, properly addressed and postage prepaid, on this, the 3 rd day of
August, 2020:

       Julie D. Pearce, Esq.
       Amanda G. Kisor, Esq.
       Gaines, Gault Hendrix, P.C.
       3500 Blue Lake Drive
       Birmingham, AL 35243
       (205) 980-5888
       jpearce@ggh-law.com
       akisor@ggh-law.com


                                                            /s/Kevin L. Berry
                                                            Of Counsel
                                         DOCUMENT 23
       Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 PageELECTRONICALLY
                                                               348/24/2020    FILED
                                                                  of 35 8:22 AM
                                                                                11-CV-2020-900263.00
                                                                                CIRCUIT COURT OF
                                                                            CALHOUN COUNTY, ALABAMA
                                                                              KIM MCCARSON, CLERK
            IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

VICKY PHILLIPS,                              )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Civil Action Number CV-2020-900263
                                             )
WALMART STORES, EAST, LP,                    )
WALMART REAL ESTATE                          )
BUSINESS TRUST, et al.                       )
                                             )
       Defendants.                           )

                           NOTICE OF CHANGE OF ADDRESS

       COMES NOW the undersigned attorney for the defendant and notifies the Court and all

parties that her firm’s address has changed effective August 24, 2020. The Court, Clerk of Court

and all attorneys and parties are respectfully requested to serve the undersigned at the following

address:

                              GAINES GAULT HENDRIX, P.C.
                                     361 Summit Blvd.
                                         Suite 200
                                Birmingham, Alabama 35243


                                             Respectfully Submitted,


                                             /s/ Julie D. Pearce
                                             Julie D. Pearce (PEA032)
                                             Amanda G. Kisor (KIS007)
                                             Attorney for Defendant
                                             Wal-Mart Stores East, L.P.

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
361 Summit Blvd., Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
akisor@ggh-law.com

                                                1
                                           DOCUMENT 23
        Case 1:20-cv-01311-ACA Document 1-1 Filed 09/03/20 Page 35 of 35




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 24th day of August, 2020.


 Kevin L. Berry
 MORGAN & MORGAN BIRMINGHAM, PLLC
 2031 2nd Avenue North
 Birmingham, Alabama 35203




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 2
